                    Case 3:20-cv-07721-SI Document 90 Filed 12/23/20 Page 1 of 2




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director
 3   EREZ REUVENI
     Assistant Director
 4
     CHRISTINA P. GREER
 5   Senior Litigation Counsel
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 598-8770
     Email: Christina.P.Greer@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel
     CRAIG NEWELL
11   Trial Attorney
12                                   UNITED STATES DISTRICT COURT
13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
                                                           )
15    Pangea Legal Services, et al.,                       )
16                                                         )
                         Plaintiffs,                       )
17                                                         )
      v.                                                   )    Civil Action No. 3:20-cv-7721
18
                                                           )
19    U.S. Dept. of Homeland Security, et al.,             )
                                                           )
20                       Defendants.                       )
                                                           )
21
22                                                    NOTICE OF APPEAL

23
               Defendants hereby appeal from the Court’s Orders entered November 19, 2020 (ECF 69)
24
      and November 24, 2020 (ECF 74) in the above-captioned case to the United States Court of
25
      Appeals for the Ninth Circuit.
26
27
28



     DEFENDANTS’ NOTICE OF APPEAL
     Pangea Legal Services v. DHS, No. 3:20-cv-7721
                    Case 3:20-cv-07721-SI Document 90 Filed 12/23/20 Page 2 of 2




 1                                                        Respectfully submitted,
 2
                                                          JEFFREY BOSSERT CLARK
 3
                                                          Acting Assistant Attorney General
 4
                                                          WILLIAM C. PEACHEY
 5                                                        Director
 6
                                                          EREZ REUVENI
 7                                                        Assistant Director

 8                                                     By: /s/ Christina P. Greer
 9                                                        CHRISTINA P. GREER
                                                          Senior Litigation Counsel
10                                                        Office of Immigration Litigation
                                                          U.S. Department of Justice, Civil Division
11                                                        P.O. Box 868, Ben Franklin Station
12                                                        Washington, DC 20044
                                                          Tel: (202) 598-8770
13                                                        Email: Christina.P.Greer@usdoj.gov
14                                                        PATRICK GLEN
15                                                        Senior Litigation Counsel

16                                                        CRAIG NEWELL
                                                          Trial Attorney
17   Dated: December 23, 2020                             Attorneys for Defendants
18
19
20                                               CERTIFICATE OF SERVICE
21             I hereby certify that on December 23, 2020, I electronically filed the foregoing document
22   with the Clerk of the Court for the United States Court of for the Northern District of California
23   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
24   be accomplished by the CM/ECF system.
25
26                                                    By: /s/ Christina P. Greer
                                                          CHRISTINA P. GREER
27                                                        Senior Litigation Counsel
                                                          United States Department of Justice
28
                                                          Civil Division



     DEFENDANTS’ NOTICE OF APPEAL
     Pangea Legal Services v. DHS, No. 3:20-cv-7721
